               Case 1:20-cr-00076-NRB Document 24 Filed 01/04/21 Page 1 of 1
                                                                                             Southern District
Federal Defenders                                            52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                      Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                        Southern District of New York
Executive Direcwr                                                                          Jennifer L. Brown
                                                                                            Attorney-in-Charge



  January 4, 2021                                                Application granted. Sentencing is
                                                                 adjourned until Tuesday, April 13,
  ByECF                                                          2021 at 11:30 am. Defendant's
                                                                 submission is due March 8, 2021. The
                                                                 Government's submission is due March
  Hon. Naomi Reice Buchwald                                      29, 2021.
  United States District Judge
  Southern District of New York

  Re: United States v. Zachary Clark, 20 Cr. 76 (NRB)

  Dear Judge Buchwald:                                           Dated: New York, New York
                                                                        January 4, 2021
  I write to respectfully request a 60-day adjournment of Zachary Clark's sentencing date and
  submissions schedule. 1 The Government consents to this request.

  The reasons for this request are 1) I am still working on collecting records and reports that will
  be important components of my submission, but that process will not be completed by January 8
  (my submission deadline) because of delays related to the COVID-19 pandemic; and 2) Mr.
  Clark would prefer to appear at sentencing in person if possible, and will more likely be able to
  do so later this year.

  Should the Court require further details before granting this request, I respectfully request the
  opportunity to submit a letter ex parte to provide additional information related to Mr. Clark's
  sentencing. Thank you for your attention to this matter.

  Sincerely,

 /s/ Jonathan Marvinny                               cc:   Gillian Grossman, Esq.
 Jonathan Marvinny                                         Matthew Hellman, Esq.
 Assistant Federal Defender                                Assistant United States Attorneys
 212.417.8792
 jonathan_marvinny@fd.org




  1Mr. Clark's sentencing is currently scheduled for February 9, 2021, with the defense
  submission due January 8, and the Government submission due January 27.
